                       CRIMINAL CAUSE ON TRIAL

BEFORE: SEYBERT,J.    DATE: 10/21/2019        TIME:      9:30

DOCKET NUMBER: CR 17-372           TITLE: USA-V-CHARTIER

DEFT NAME: MICHAEL WATTS                                 DEFT: #4
      X PRESENT    NOT PRESENT        IN CUSTODY     X    ON BAIL

                      CHRISTOPHER WRIGHT;
     ATTY. FOR DEFT.: JOSEPH RYAN                          X C.J.A.
                     X PRESENT       NOT PRESENT             RET

          KAITLIN FARRELL;
A.U.S.A. WHITMAN KNAPP                   DEPUTY CLERK: C. BARAN

COURT REPORTER:     X M. FOLEY         X F. GUERINO
 X P. LOMBARDI        M. STEIGER         D. TURSI           O. WICKER


 X   CASE CALLED.   ALL COUNSEL PRESENT.

 X   WITNESS(ES) CALLED.

 X   CHARGE CONFERENCE HELD.

 X   DEFT. CONTINUED ON BAIL.

 X   OTHER: MOTION [569] TERMINATED AS MOOT.       MOTION [574] DENIED.
